Citation Nr: 0817172	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for service-connected peripheral neuropathy of the right 
upper extremity.

2. Entitlement to a disability rating in excess of 20 percent 
for service-connected peripheral neuropathy of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran had active service from May 1968 to August 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA). The RO in Cleveland, 
Ohio, has jurisdiction over the case.

In November 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In his October 2006 substantive appeal, the veteran requested 
a Board hearing at the RO.  A hearing was scheduled for him 
to be conducted in July 2007, and notice of that hearing was 
sent to him in June 2007.  In July 2007, the veteran 
requested that the July 2007 hearing be rescheduled, and in 
October 2007, the Board granted his motion to reschedule the 
hearing under the provisions of 38 C.F.R. § 20.704 (2007).  
The Board remanded the claim to the RO in November 2007.  In 
February 2008, the veteran was informed that a hearing before 
the Board had been scheduled for him to be conducted on March 
19, 2008, and in March 2008, he requested that the hearing be 
rescheduled.  In April 2008, the Board again granted his 
motion to reschedule his hearing.

While the record indicates that the veteran failed to report 
for a hearing to be conducted on May 14, 2008, there is 
nothing in the record to show that the veteran was provided 
proper notice of the hearing in accordance with 38 C.F.R. § 
20.704(b) (2007).  

Accordingly, the case is REMANDED for the following action:

Locate and associate with the claims 
file a copy of the notice letter 
informing the veteran of the May 14, 
2008 hearing that was scheduled for 
him.  If a copy of the notice letter 
cannot be located, reschedule the 
veteran for a hearing before the Board.  
The RO should notify the veteran and 
his representative of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2007).  After the 
hearing, the claims file should be 
returned to the Board in accordance 
with current appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


